Title: To George Washington from Edmund Randolph, 11 December 1789
From: Randolph, Edmund
To: Washington, George

 
          
            Dear Sir
            Richmond Decr 11. 1789.
          
          The senate rejected the third, eighth, eleventh and twelfth amendments. The delegates disagreed to that rejection; and yesterday was spent in a conference between the two houses. I am informed, that the senate are determined to receive the 1st 2d 4th 5th 6th 7th 9th and 10th amendments only. This will probably oblige the delegates to give the rest up for the present. But the responsibility for this conduct will, I hope, be thrown upon the senate.
          We shall rise on Saturday, when I shall return home, and prepare for New-York. I am dear Sir yr obliged friend and Servant
          
            Edm: Randolph.
          
        